Por ouanto, habiendo sido acusado Juan Ramos Seda de un delito de portar armas el día 31 de marzo de 1932 interpuso esta apelación contra la sentencia que lo declara culpable de dicho delito;
Por cuanto, el apelante somete este caso por la prueba practi-cada en el caso número 1772 de la Corte de Distrito, que corres-ponde al número 5592 que resolvemos hoy por homicidio de José Reyes, en el cual no ha sido traída ante nosotros la prueba sometida al jurado que lo declaró culpable de dicho delito;
Por cuanto, habiendo sometido también este caso el apelante ante nosotros por la prueba que fué presentada en el caso de asesi-nato por la muerte de Narciso Gotay, de ésta resulta que el apelante portaba el 31 de marzo de 1932 una pistola, de la cual hizo uso;
Por tanto, debemos confirmar y confirmamos la sentencia ape-lada que dictó la Corte de Distrito de San Juan el día 23 de marzo de 1934.